ORDER

PER CURIAM.
Steven Niebrzydoski (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was found guilty by a jury of possession of a controlled substance with the intent to distribute. He was sentenced as a prior and persistent drug offender to ten years’ imprisonment. This Court affirmed his convictions in State v. Niebrzydoski, 151 S.W.3d 836 (Mo.App. E.D.2004). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).